UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

LEON SCARLETT,

                 Petitioner,
                                       MEMORANDUM & ORDER
          -against-
                                       10-CR-809 (KAM);
UNITED STATES OF AMERICA,              18-CV-2802 (KAM)

                 Respondent.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

          Presently before the court is a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255 (“Section 2255”)

submitted by pro se petitioner Leon Scarlett.   (ECF No. 936-1,

Motion to Vacate, Set-Aside or Correct Sentence (“Pet. Mot.”).)

Petitioner is currently incarcerated in Federal Correctional

Institution, Pollock (“FCI Pollock”) in Pollock, Louisiana

following his convictions for one count of conspiracy to

distribute marijuana in violation of 21 U.S.C. § 841(b)(1)(A)

and § 846 and one count of knowingly and intentionally

distributing and possessing with intent to distribute marijuana

in violation of 21 U.S.C. § 841(a)(1) and § (b)(1)(B).    (See ECF

No. 936, Motion Under 28 U.S.C. 2255.; ECF No. 703, Judgment;

see also ECF No. 708, Sentencing Transcript (“Sent. Tr.”).)

          Petitioner seeks to vacate or set aside his conviction

on the bases that he was denied a fair trial and suffered from



                                1
ineffective assistance of counsel in violation of the Sixth

Amendment of the United States Constitution.          For the following

reasons, the Petitioner’s motion is respectfully DENIED.

                                BACKGROUND

I.   Mr. Scarlett’s Section 2255 Petition

           On May 7, 2018, pro se Petitioner filed this petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2255

(“Section 2255”). 1    (See Pet. Mot.)     Petitioner challenges his

conviction on five grounds: four of which allege that he was

denied a fair trial and one of which alleges that he suffered

from ineffective assistance of counsel.         (Id.)

           Specifically, Petitioner alleges that this court

denied him a fair trial by: (1) admitting testimony about

certain threatening text messages from an alleged co-

conspirator, “Wrinkles,” into evidence, (2) denying Petitioner’s

severance motion, (3) permitting a prior co-defendant, Kareem

Forrest, to testify as a cooperating witness during the trial,

and (4) cumulatively denying Petitioner due process by ruling on

other evidentiary matters, including permitting the jury to




1 Petitioner filed the instant Section 2255 petition on this court’s docket
for the original criminal prosecution. Although a separate civil docket was
created for Petitioner’s habeas petition, see Scarlett v. United States, No.
18-cv-2802 (E.D.N.Y. 2018) (KAM), the habeas petition and supporting
submissions were filed on the original criminal docket. See United States v.
Barret et al, No. 10-cr-809 (KAM) (E.D.N.Y. 2010) (ECF No. 936). For
completeness and clarity, the court files this Memorandum and Order on both
the criminal and civil docket.


                                     2
consider whether Petitioner’s use of a false name was evidence

of consciousness of guilt, preventing cross-examination of a

cooperating witness, Leemax Neunie, about his youthful offender

adjudication, and allowing testimony by a cooperating witness,

Clifton Williams, that he had told co-defendant Christopher

Barret to provide marijuana to the Petitioner after Petitioner

left prison.   (Id. at 22-45.)   Finally, Petitioner also alleges

that his trial counsel was ineffective because counsel failed to

request a lesser-included offense instruction for the jury and

failed to object to the offense level computation under the

Sentencing Guidelines.   (Id. at 46-52.)

II.   Petitioner’s Trial and Conviction

           The factual background of this case has previously

been recounted in United States v. Barret, 848 F.3d 524 (2d Cir.

2017), wherein the Second Circuit reviewed Petitioner’s and co-

defendants’ appeals from this court’s final judgment entered

October 2, 2013.   For the reasons set forth in the Second

Circuit’s decisions, the Second Circuit affirmed the judgment of

this court regarding a number of evidentiary arguments

challenged again in the instant petition.   The court assumes the

parties’ familiarity with the facts and procedural history of

this case as outlined in this court’s previous decisions.    See

United States v. Barret, No. 10-cr-809 (KAM), 2012 WL 3229291,

at *1 (E.D.N.Y. Aug. 6, 2012), aff'd, 677 F. App’x 21 (2d Cir.


                                  3
2017); United States v. Barret, No. 10-cr-809 (KAM), 2012 WL

171321, at *1 (E.D.N.Y. Jan. 20, 2012), aff'd, 677 F. App’x 21

(2d Cir. 2017); United States v. Barret, No. 10-cr-809 (KAM),

2011 WL 6181489, at *1 (E.D.N.Y. Dec. 12, 2011); United States

v. Barret, 824 F. Supp. 2d 419, 426 (E.D.N.Y. 2011).

Accordingly, the background and procedural history discussed

below only refers to facts relevant to the issues currently in

dispute in the instant petition.

            Petitioner’s conviction arises from a joint

investigation by the United States Postal Inspection Service,

the Drug Enforcement Administration (“DEA”), and the New York

City and New York State Police Departments into the activities

of a large-scale marijuana distribution organization in Queens,

New York known as the “Fatherless Crew.”    Barret, 848 F.3d at

527.    The Fatherless Crew “acted as wholesalers for New York-

based drug dealers, with the drugs shipped from suppliers in

Arizona and California via the United States Postal Service.”

Id.    Petitioner served as an “enforcer” for co-defendant

Christopher Barret, who headed the Fatherless Crew.    Id.

            On December 29, 2011, a federal grand jury in this

district returned the following six-count superseding

indictment:

            Count One charged Barret with being the leader
            of a continuing criminal enterprise in
            violation of 21 U.S.C. § 848(a).     Count Two


                                   4
           charged Barret, Scarlett, and Mitchell with
           conspiring to distribute and possess with
           intent to distribute more than 1,000 kilograms
           of marijuana between November 2006 and
           November 2010, in violation of 21 U.S.C. §
           846.   Counts Three and Four charged Barret
           with maintaining a stash house and conspiring
           to maintain a stash house in violation of 21
           U.S.C. §§ 856(a) and 846, respectively. Count
           Five   charged   Barret   and    Scarlett   with
           distribution and possession with intent to
           distribute at least 100 kilograms of marijuana
           on or about October 7, 2010, in violation of
           21 U.S.C. § 841(a)(1).      Count Six charged
           Barret,    Scarlett,    and     Mitchell    with
           possessing,    brandishing    and    discharging
           firearms in furtherance of drug trafficking
           crimes, in violation of 18 U.S.C. § 924(c).

Id. at 529; (see also ECF No. 395, Superseding Indictment). To

this end, Petitioner was charged with Count Two, Count Five, and

Count Six.

           Petitioner was represented at trial by Joseph Gentile,

Esq.   (See Pet. Mot. at 40-43.)   Petitioner was ultimately

convicted by a jury on February 8, 2012 for Counts Two and Five

of the superseding indictment.     (See ECF No. 703, Judgment; ECF

No. 708, Sentencing Transcript (“Sent. Tr.”) 53.)     Specifically,

Petitioner was found guilty of conspiracy to distribute 1,000

kilograms or more of marijuana (Count Two) and knowingly and

intentionally distributing and possessing with intent to

distribute 100 kilograms or more of marijuana (Count Five).

(ECF Nos. 703, Judgment; 463, Jury Verdict.)     On October 1,

2013, Petitioner was sentenced to concurrent custodial terms of



                                   5
150 months for Count Two and five years for Count Five, with

credit for time served in federal custody since October 7, 2010.

(Sent. Tr. at 77; ECF No. 702, Minute Entry 10/1/2013.)

III. Plaintiff’s Appeal of Evidentiary Rulings Made During Trial

           On direct appeal after his conviction, Petitioner

argued that he was denied a fair trial due to the prejudicial

effect of several evidentiary rulings made by this court.   (See

Case No. 12-4663, ECF No. 110, Scarlett Appellate Brief, “Pet.

App.”)   In the instant petition, defendant challenges a number

of these evidentiary rulings again.   These evidentiary rulings

and their context at trial are described below.

     A. Admitting Threatening Text Messages from Alleged Co-
        Conspirator “Wrinkles”

           On January 10, 2012, Petitioner opposed the

government’s motion to admit certain text messages containing

threats by “Wrinkles,” an alleged co-conspirator, against an

individual named Jermaine Thompson, who was perceived to be

responsible for Barret’s and other co-defendants’ arrest.   (See

ECF No. 413, Letter as to Leon Scarlett dated January 10, 2012.)

Petitioner argued that the messages were extremely inflammatory

and prejudicial and that there was a lack of evidentiary

foundation to establish a correlation between Wrinkles and the

co-defendants.   (See id.)




                                 6
            On January 11, 2012, this court found that the text

messages were admissible under Federal Rule of Evidence

801(d)(2)(E) (“Rule 801(d)(2)(E)”). 2        (ECF No. 561, Trial

Transcript at 429:16-431:19.)        To cure prejudicial concerns,

this court further clarified that this evidence would only be

admitted as to Barret and provided a limiting instruction to the

jury immediately before the text messages were published to the

jury.   (Id. at 437.)

      B. Denying Petitioner’s Severance Motion

            Petitioner initially filed a severance motion under

Federal Rule of Criminal Procedure 14 on September 20, 2011,

alleging that in the absence of a severed trial, he would suffer

from “prejudicial spillover of evidence” from his co-defendants.

(See ECF No. 253, Pretrial Memorandum.)          This court denied

Petitioner’s severance motion in an Order dated November 16,

2011.   See United States v. Barret, 824 F. Supp. 2d 419, 431

(E.D.N.Y. 2011).

            Petitioner then renewed his motion for severance on

November 29, 2011.      (See ECF No. 317, Memorandum in Opposition

to Government’s Rule 404(b) Application, Request for Anonymous

Jury and to Renew a Rule 14 Severance Application, (“Sev.

App.”).)    In his renewed application, Petitioner argued that the


2 Providing that a statement is not hearsay if the statement is offered
against an opposing party and was made by the party’s co-conspirator during
and in furtherance of the conspiracy. See Fed. R. Evid. 801(d)(2)(E).


                                      7
recently revealed extent of co-defendant Barret’s violent acts

“reveal[ed] the necessity for a trial severance in this case”

and that all of Barret’s co-defendants would be severely

prejudiced by the introduction of Mr. Barret’s violent actions

at a joint trial.   (Id. at 21-22.)   On December 21, 2011, this

court again denied Petitioner’s motion for severance.     See

United States v. Barret, No. 10-cr-809 (KAM), 2011 WL 6704862,

at *26 (E.D.N.Y. Dec. 21, 2011), aff'd, 677 F. App’x 21 (2d Cir.

2017).

     C. Permitting Testimony by Cooperating Witness Forrest

          On January 17, 2012, Petitioner and co-defendants

objected to the government’s request to have Kareem Forrest

testify as a cooperating witness after accepting a plea deal.

(ECF No. 490, Trial Transcript at 693-711.)     Petitioner argued

that, as a former co-defendant, Forrest’s testimony would be

prejudicial to the defense’s case as Forrest had been present

for co-counsel’s and co-defendant’s meetings and was privy to

the defense strategy.   (See id. at 693-95.)    The government

countered that it was permissible for a defendant to plead

guilty in the middle of a trial and testify as a cooperating

witness in the same trial.   (Id. at 700-01.)

          This court provided both parties the opportunity to

submit motions regarding the issue of Forrest’s testimony.       (Id.

at 710-11.)   In addition, this court provided the following jury


                                 8
instruction to address Forrest’s absence from the trial with

defense counsels’ approval:

           One co-defendant is no longer on trial, and
           you are not being asked, or you will not be
           asked to reach a verdict as to him. You are
           not to be concerned with that co-defendant,
           nor are you to speculate about the reasons why
           he is no longer part of this trial, and this
           fact should not affect or influence your
           verdict   with   respect   to  the   remaining
           defendants. You must base your verdict as to
           the remaining defendants solely on the basis
           of evidence, or lack of evidence, against each
           defendant.

(Id. at 712.)   The court later granted the government’s motion

to admit Forrest’s testimony in a sealed Memorandum and Order

dated January 21, 2012.   (See ECF No. 442, Memorandum and Order

Regarding Sealed Motion in Limine to Admit Forrest Testimony.)

     D. Permitting Jury to Consider Whether Petitioner’s Use of a
        False Name Was Evidence of Consciousness of Guilt

           On January 23, 2012, the government called Leemax

Neunie to the stand.   (See January 23, 2012 Trial Transcript at

1739.)   During direct examination, Neunie testified that

Petitioner had told him that he was using the name “Leon

Scarlett,” and that the name was given to him by somebody in the

building where Petitioner had lived.   (Id. at 1752.)

           On February 1, 2012, the court provided the jury with

the following instruction regarding the use of false names:

           There has also been evidence that one or more
           defendants may have used a false name as
           opposed to a nickname. If you find that the


                                 9
          defendant knowingly used a name other than his
          own in order to conceal his identity and to
          avoid identification, you may, but are not
          required to, infer that the defendant believed
          that he was guilty. You may not, however,
          infer on the basis of this alone, that the
          defendant is, in fact, guilty of the crime for
          which he is charged. Whether or not evidence
          of the use of a false name shows that the
          defendant believed he was guilty and the
          significance, if any, to be attached to that
          evidence are matters for you to determine.

(ECF No. 605-1, Trial Transcript at 2855.)

     E. Preventing Cross-Examination of Cooperating Witness
        Neunie’s Youthful Offender Status

          On January 23, 2012, the government moved to preclude

the defendants’ cross-examination of cooperating witness

Neunie’s juvenile criminal record.    (See January 23, 2012 Trial

Transcript at 1723-24.)   Specifically, the government sought to

preclude reference to Neunie’s actions prior to conviction: in

1996, Neunie and his girlfriend were found by the police at an

apartment where marijuana was sold and Neunie had attempted to

hide his girlfriend’s pocketbook—which contained a gun—in

another room in the apartment.   (Id. at 1726-27.)   Neunie, then

a minor, subsequently pled guilty and was sentenced to a five-

year period of probation.   (Id. at 1727-28.)

          Petitioner’s counsel argued that the underlying facts

to Neunie’s youthful offender status were relevant as to

Neunie’s credibility.   (Id. at 1724.)   The government, in turn,

countered that details of the past conviction did not bear on


                                 10
credibility.   (Id. at 1727.)   After careful deliberation, this

court ultimately granted the government’s request to preclude

cross-examination on Neunie’s juvenile record because the

conviction was time-barred under Federal Rules of Evidence

609(b), and courts in the Second Circuit have not found drug or

gun possession as probative of credibility.   (Id. at 1736-37.)

     F. Permitting Testimony by Cooperating Witness Williams

          On January 20, 2012, the government called Clifton

Williams to testify in court.   (See ECF No. 493, Trial

Transcript.)   During his testimony, Williams described knowing

Petitioner (using the alias “Piggy”) from Jamaica and seeing him

again at Barret’s (using the alias “Mouthy”) house in 2010.

(Id. at 1410-14.)   Williams also testified to having a

conversation with Barret to provide a pound of marijuana each to

Petitioner and co-defendant Omar Mitchell (using the alias

“Sox”) with the understanding that they had just left prison.

(Id. at 1415-16.)   In relevant part, Williams testified:

          Q: Did you ever have a conversation with
          “Mouthy” about whether he was providing
          marijuana to “Piggy” and “Sox”?

          A: No, sir. I told him to give – I told him to
          give “Piggy” a pound and give “Sox” a pound.

          Q: You told “Mouthy” to give a pound of weed
          to “Sox” and a pound of weed to “Piggy”?

          A: Yes, sir.

          Q: Can you please explain why you did that?


                                 11
           A: Because my understanding that they were
           just leave prison, sir.

(Id.)   Petitioner’s counsel objected to this exchange as

inflammatory, prejudicial, and without context.     In particular,

Petitioner’s counsel was concerned that the exchange gave the

false impression that Petitioner had left prison in 2010, when

Petitioner had in fact left prison in 2008.   (Id. at 1423-24.)

           After deliberation with counsel from both parties,

this court issued the following instruction to the jury:

           Ladies and gentlemen of the jury, I'd like to
           give you some instructions. We are striking
           from the record the witness’s answer to the
           last question. You are to disregard it and put
           it out of your minds, and I specifically
           instruct you that the witness's understanding
           regarding his last answer is not accurate.

(Id. at 1445.)   Notably, Petitioner’s counsel was directly

involved in crafting the court’s instruction to the jury and

offered no additional objection following the court’s statement.

(See id. at 1417-45.)

IV.   Challenged Elements of Advocacy from Petitioner’s Counsel

      A. Lesser-Included Offense Jury Instruction

           On January 27, 2012, this court held a charging

conference for this case.   (See generally January 27, 2012 Trial

Transcript.)   During the conference, counsel for both sides

weighed in on the court’s proposed jury instructions, including




                                12
Count Two’s conspiracy charge in violation of 21 U.S.C. §

841(b)(1)(A).   (See id. at 77-78.)

          Petitioner’s counsel, Joseph Gentile, joined other co-

defendants’ counsel in discussions on how to frame a lesser

included count into the jury instructions.   (See id. at 81.)

Specifically, Gentile argued that, because the government had

alleged that the offense involved 1,000 kilograms or more of

marijuana, the court should direct the jury to determine whether

the defendant “knowingly and intentionally became a member of

the conspiracy involving a thousand kilograms of marijuana” and

then provide the jury with “further instructions regarding

whether or not a lesser amount, namely 100 kilograms of

marijuana, was involved in this case.”   (Id. at 78-81.)

Gentile, however, conceded that the verdict sheet provided to

the jury would enable the jury to determine how much marijuana

was at issue.   (Id. at 85.)

          The court acknowledged the defense’s view that it

would be beneficial to a defendant if the jury found that he was

not involved in a conspiracy involving a thousand kilograms of

marijuana and instead found a lesser amount.   (Id. at 84.)

Ultimately, on February 1, 2012, the court provided the

following jury instruction for Count Two:

          If you find beyond a reasonable doubt that the
          government has proven the charged conspiracy
          in Count Two, you will also be asked to


                                13
          separately consider whether the government has
          proven beyond a reasonable doubt that the
          conspiracy involved 1000 kilograms or less.

(ECF No. 605-1, Trial Transcript at 2894.)    In addition, the

court provided the following instruction regarding the verdict

sheet:

          I will provide you with a special verdict
          sheet which asks you whether the government
          has proven beyond a reasonable doubt the type
          of drug and the quantity involved in this
          offense was in fact the type of drug and
          quantity charged in each Count.

          Again, I ask you to make these findings, but
          they are not elements of the offense, and they
          need not be proven for you to find the
          defendant guilty of the respective counts.

(Id. at 2915-16.)

     B. Offense Level Computation

          After the jury found Petitioner guilty of Counts Two

(conspiracy to possess with intent to distribute 1,000 kilograms

or more of marijuana) and Five (possession with intent to

distribute 100 kilograms or more of marijuana), the Petitioner

filed post-trial motions which were denied.    (See ECF Nos. 473,

479, 563.)    In preparation for Petitioner’s sentencing on

October 1, 2013, this court reviewed the trial transcript of the

case, the presentence report (“PSR”) and related addendums and

objections, sentencing memorandums from both parties, and

letters from the government, Petitioner’s counsel Gentile, and

Petitioner.   (ECF No. 708, Sent. Tr. at 3-4.)   At the


                                 14
sentencing, Gentile argued on behalf of Petitioner for a

mandatory minimum sentence of 120 months, noting that a sentence

of 262 months would be “on the verge of a life sentence for all

intents and purposes.”   (Id. at 25-26.)      The government

countered for a sentence within the guidelines range for

Petitioner, which the court found to be between 262 and 327

months based on Petitioner’s Adjusted Offense Level of 36 and

Criminal History Category of IV.       (Id. at 26-30.)

           Prior to sentencing, Gentile made multiple objections

to the PSR on behalf of the Petitioner, including objections to

the description of his role as an enforcer in the Barret drug

organization; the calculation of Petitioner’s base offense level

and criminal history level, under the sentencing guidelines; the

application of a firearms enhancement, and the application of

the obstruction of justice enhancement.       (Id. at 30; see also

ECF No. 625, Objection to PSR by Leon Scarlett.)

           Specifically, Gentile objected to the PSR’s base

offense level computation and protested the failure to apply a

mitigating role adjustment to Count Two based on Petitioner’s

alleged noninvolvement with the drug conspiracy.         (Sent. Tr. at

34.)   Gentile also argued that Petitioner’s base offense level

under Guideline 2D1.1(a)(5) and (c)(5) should be 30 instead of

32 because Petitioner was not personally accountable for 1000

kilograms or more of marijuana.    (Id. at 36.)     Gentile also


                                  15
objected to the application of a two-level enhancement under

Guideline 2D1.1(b)(1) for possession of a firearm and the

application of two-level enhancement for obstruction of justice

under Guideline 3C1.1 based on Petitioner’s use of false

information regarding his identity and citizenship.    (See id.

39-48.)   In addition, Gentile sought downward departures for

Petitioner under the Guidelines based on Petitioner’s lack of

culpability and his conditions of confinement at the MDC.    (Id.

at 51-52.)

           After considering the trial record as a whole, this

court found that there was evidence indicating that Petitioner

was an active and integral member of Barret’s drug organization,

and that Petitioner’s role included both distributing marijuana

and acting as an enforcer to support the continuance of the drug

organization.   (Id. at 36.)   This court also concluded that

Petitioner was accountable for at least 1000 kilograms of

marijuana due to his participation in the conspiracy.    (Id. at

38.)   Accordingly, this court found that no mitigating role

adjustment was warranted and that the applicable base offense

level was 32.   (Id. at 39.)   Moreover, this court found by a

preponderance of the evidence that Petitioner gave a false place

of birth, name, and identity to the Probation Department with

the intent to obstruct justice and possessed a firearm.     (Id. at

45-46.)   Finally, the court declined to apply a downward


                                 16
departure for lack of culpability or Petitioner’s conditions of

confinement.   (Id. at 52-53.)   Accordingly, this court

determined Petitioner’s total adjusted offense level to be 36.

(Id. at 54-55.)

          After giving respectful consideration to the advisory

guidelines and sentencing factors, the court sentenced

Petitioner to a sentence below the advisory guideline range.

(Id. at 76-77.)   Specifically, the court imposed a custodial

term on Count Two, of 150 months, and on Count Five, of five

years, which ran concurrently, with credit for time served in

federal custody since October 7th, 2010.    (Id. at 77.)   The

court also imposed a five-year term of supervised release to run

concurrently on each count.   (Id. at 77-78.)

V.   Petitioner’s Direct Appeal to the Second Circuit

          On January 30, 2014, Petitioner appealed his judgment

of conviction, arguing, in part, that he was denied a fair trial

because the court erred in (1) admitting testimony about certain

threatening text messages from an alleged co-conspirator,

“Wrinkles,” into evidence, (2) denying Petitioner’s severance

motion, (3) permitting a prior co-defendant, Kareem Forrest, to

testify as a cooperating witness during the trial, and (4)

cumulatively denying Petitioner due process by ruling on other

evidentiary matters, including permitting the jury to consider

whether Petitioner’s use of a false name was evidence of


                                 17
consciousness of guilt, preventing cross-examination of a

cooperating witness, Leemax Neunie, about his youthful offender

adjudication, and allowing testimony by a cooperating witness,

Clifton Williams, that he had told Christopher Barret to provide

marijuana to the petitioner after Petitioner left prison.     (See

Pet. App. at 32-68.)

          On February 15, 2017, the Second Circuit

simultaneously issued both a summary order and an opinion

addressing Petitioner’s and co-defendants’ appeals and affirming

this court’s judgments in this case.   See United States v.

Barret, 677 F. App’x 21 (2d Cir. 2017) (summary order affirming

the judgments of the district court); see also United States v.

Barret, 848 F.3d 524 (2d Cir. 2017) (opinion affirming the

judgments of the district court).

          In the summary order, the Second Circuit affirmed this

court’s evidentiary decisions to (1) admit testimony about

certain threatening text messages from “Wrinkles” into evidence,

(2) deny Petitioner’s severance motion, (3) permit the jury to

consider whether a Petitioner’s false name was evidence of

consciousness of guilt, (4) prevent cross-examination on

Neunie’s past youthful offender adjudication, and (5) allow

testimony by a cooperating witness, Williams, that he had told

Barret to provide marijuana to the petitioner after Petitioner

left prison.   See Barret, 677 F. App’x at *23-24.


                                18
          In the opinion, the Second Circuit held that (1)

testimony of a former co-defendant did not violate remaining

defendants’ Sixth Amendment right to counsel, (2) this court did

not abuse its discretion in allowing Forrest to testify as a

cooperating witness, and (3) this court adequately took steps to

avoid unfair prejudice from admitting Forrest’s testimony.    See

Barret, 848 F.3d at 532-34.   As such, the Second Circuit also

affirmed this court’s decision to permit Forrest to testify

during the trial.   Id.

                          LEGAL STANDARD

          A prisoner in federal custody may challenge the

validity of his sentence by petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct

his sentence on the basis “that the sentence was imposed in

violation of the Constitution or laws of the United States, or

that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.” 28 U.S.C. §

2255(a); Reisman v. United States, No. 12–cv–291, 2013 WL

5774592, at *3 (E.D.N.Y. Oct. 24, 2013) (citing Adams v. United

States, 372 F.3d 132 (2d Cir. 2004)).

          Collateral relief from a final judgment is available

only “for a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes ‘a


                                19
fundamental defect which inherently results in a miscarriage of

justice.’”   United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)

(quoting Hill v. United States, 368 U.S. 424, 428 (1962)).    The

grounds for relief under § 2255 are limited out of “respect for

the finality of criminal sentences, the efficient allocation of

judicial resources, and an aversion to retrying issues years

after the underlying events took place."    Davis v. United

States, No. 13-CR-986, 2019 WL 1533073, at *2 (S.D.N.Y. Apr. 9,

2019) (quoting Bokun, 73 F.3d at 12).

          Section 2255 petitions must be filed in the district

court “which imposed the sentence” being challenged.    28 U.S.C.

§ 2255(a).   Additionally, prisoners may not use Section 2255 as

a substitute for a direct appeal.    Marone v. United States, 10

F.3d 65, 67 (2d Cir. 1993) (citing United States v. Frady, 456

U.S. 152, 165 (1982)).   Generally, with the exception of

ineffective assistance claims, “a claim may not be presented in

a habeas petition where the petitioner failed to properly raise

the claim on direct review.”   Zhang v. United States, 506 F.3d

162, 166 (2d Cir. 2007) (citation omitted).    “Where a defendant

has procedurally defaulted a claim by failing to raise it on

direct review, the claim may be raised in habeas only if the

defendant can first demonstrate either ‘cause’ and actual

‘prejudice,’ or that he is ‘actually innocent.’”    Bousley v.

United States, 523 U.S. 614, 622 (1998) (citations omitted).


                                20
           Further, it is well established that Section 2255 may

not be used to litigate issues that have been decided adversely

to a defendant on direct appeal.     United States v. Sanin, 252

F.3d 79, 83 (2d Cir. 2001); see Reese v. United States, 329 F.

App’x 324, 326 (2d Cir. 2009) (summary order); United States v.

Natelli, 553 F.2d 5, 7 (2d Cir. 1977) (per curiam) (“[O]nce a

matter has been decided adversely to a defendant on direct

appeal it cannot be relitigated in a collateral attack under

section 2255.”).   “[A] petitioner may bring an ineffective

assistance of counsel claim [in a petition pursuant to Section

2255] whether or not the petitioner could have raised the claim

on direct appeal.”   Mui v. United States, 614 F.3d 50, 54 (2d

Cir. 2010) (citing Massaro v. United States, 538 U.S. 500, 509

(2003)).

           In reviewing the instant petition, the court is

mindful that “[a] document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings

drafted by lawyers.”   Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal quotation marks and citations omitted); Williams v.

Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983) (noting that courts

should review pro se habeas petitions with a lenient eye).

Accordingly, the court is obliged to interpret petitioner's

pleadings as raising the strongest arguments they suggest.


                                21
Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); Martin v.

United States, 834 F. Supp. 2d 115, 119 (E.D.N.Y. 2011) (citing

Williams, 722 F.2d at 1050).

          In ruling on a motion under § 2255, the district court

is required to hold a hearing “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is

entitled to no relief.”     28 U.S.C. § 2255(b).   A hearing is not

required where the allegations are “vague, conclusory, or

palpably incredible.”     Machibroda 131 v. United States, 368 U.S.

487, 495 (1962).   Therefore, to warrant a hearing, the motion

“must set forth specific facts supported by competent evidence,

raising detailed and controverted issues of fact that, if proved

at a hearing, would entitle him to relief.”    Gonzalez v. United

States, 722 F.3d 118, 131 (2d Cir. 2013).

                              DISCUSSION

          Petitioner filed the instant petition for a writ of

habeas corpus pursuant to Section 2255 to vacate his conviction

for violations of 21 U.S.C. § 841(a)(1).    Petitioner challenges

his conviction on five grounds: specifically, four of these

grounds assert that Petitioner received an unfair trial due to

this court’s rulings and the fifth ground asserts an ineffective

assistance of counsel claim.

          On October 15, 2019, the government filed its response

to Petitioner’s motion.    (See ECF No. 1011, Opposition to


                                  22
Defendant’s Motion to Vacate, (“Gov. Opp.”).)           In its response,

the government argues that Petitioner’s arguments are without

merit.    (Id.)   In particular, the government argues that

Petitioner’s claims that he was denied a fair trial do not merit

relief under Section 2255 not only because they were correctly

decided, but also because the Second Circuit has already

rejected these arguments after the Petitioner raised them on

direct appeal.     (Id. at 16-31.)     The government also argues that

the alleged threatening text messages were not unfairly

prejudicial and Petitioner failed to raise this argument on

direct appeal.     (Id. at 30-31.)     Finally, the government argues

that Petitioner’s counsel provided effective assistance in this

case.    (Id. at 31-36.)

            On December 7, 2020, Petitioner’s counsel Peter J.

Tomao, Esq. filed a supplement to Petitioner’s Section 2255

motion in reply to the government’s opposition.            (See ECF No.

1046, Reply to Response to Motion to Vacate, “Pet. Supp.”)              In

his reply, Mr. Tomao confirmed that Petitioner’s claims

regarding his denial of fair trial argument were previously

raised on appeal. 3    (Id.)    Notably, Mr. Tomao also clarified

that, contrary to the government’s contention, Petitioner’s

claim challenging this court’s ruling admitting evidence


3 Specifically, Mr. Tomao notes that these claims were raised in Point II,

III, and VII of Petitioner’s appellate brief, respectively.



                                      23
regarding threatening communications had also been previously

raised on direct appeal. 4      (Id. at 1.)    Consequently, Mr. Tomao

asserts that the only argument Petitioner raises for the first

time in this Section 2255 petition is his ineffective assistance

of counsel claim.     (Id. at 2.)     Mr. Tomao also made a number of

corrections to the Petitioner’s pro se filing, noting that (1)

Petitioner was convicted of one conspiracy count and one

substantive count, not two conspiracies as Petitioner noted in

his Section 2255 motion and (2) contrary to what is stated in

Petitioner’s motion, the Petitioner’s trial counsel did in fact

object to the base offense level computation of the drug

quantity.    (See generally id.)      To date, the government has not

filed a response to Mr. Tomao’s supplement in reply to the

government’s opposition to Petitioner’s Section 2255 motion.

For the reasons stated below, the petition is respectfully

DENIED.

I.    Petitioner’s Claims That Were Previously Addressed on
      Direct Appeal Are Procedurally Barred

            Petitioner argues in part that this court has erred in

a number of evidentiary rulings at trial that have cumulatively

denied him a fair trial.       (Pet. Mot. at 22-45.)       The government

argues that these claims do not merit relief under Section 2255,



4 Specifically, Mr. Tomao notes that this claim was previously raised in Point

I of Petitioner’s appellate brief.



                                     24
in part because they have already been raised on direct appeal

and were rejected by the Second Circuit.     (Gov. Opp. at 16-26.)

           It is well-settled that Section 2255 may not be used

“relitigate questions which were raised and considered on direct

appeal.”   United States v. Sanin, 252 F.3d 79, 83 (2d Cir.

2001); see also United States v. Natelli, 553 F.2d 5, 7 (2d Cir.

1977) (per curiam) (“[O]nce a matter has been decided adversely

to a defendant on direct appeal it cannot be relitigated in a

collateral attack under section 2255”); see, e.g., Riascos-Prado

v. United States, 66 F.3d 30, 35 (2d Cir. 1995) (declining to

consider movant's claims in a section 2255 motion where they

were “a slightly altered rearticulation” of claims previously

raised, and rejected, on direct appeal).   If a petitioner raises

an issue that was addressed on direct appeal, the court may find

it procedurally barred in a subsequent Section 2255 motion.

Sanin, 252 F.3d at 83.

           Furthermore, the Second Circuit has instructed that

“[r]econsideration is permitted only where there has been an

intervening change in the law and the new law would have

exonerated a defendant had it been in force before the

conviction was affirmed on direct appeal.”    Chin v. United

States, 622 F.2d 1090, 1092 (2d Cir. 1980).    The change in law,

however, must not have been available to the petitioner on

direct appeal.   See Sanin, 252 F.3d at 85 (holding that a rule


                                25
that was available to petitioner on direct appeal cannot fairly

be said to be an “intervening change in the law”).    Thus, a

petitioner is procedurally barred from raising issues in a

current Section 2255 petition that (1) have been previously

litigated on direct appeal and (2) have not been affected by an

intervening change in the law.    Id. at 85.

           In this case, the Petitioner has previously raised all

arguments related to his denial of fair trial claim on direct

appeal.   (See Pet. App.)   In particular, Petitioner has already

argued that this court erred in (1) admitting testimony about

certain threatening text messages from “Wrinkles” into evidence,

(2) denying Petitioner’s severance motion, (3) permitting a

prior co-defendant Forrest to testify as a cooperating witness

during the trial, and (4) cumulatively denying Petitioner due

process by ruling on other evidentiary matters, including

permitting the jury to consider whether Petitioner’s use of a

false name was evidence of consciousness of guilt, preventing

cross-examination of a cooperating witness Neunie about his

youthful offender adjudication, and allowing testimony by a

cooperating witness Williams who allegedly sold marijuana to the

Petitioner after Petitioner left prison.   (Pet. Mot. at 22-45.)

           The Second Circuit, in turn, reviewed Petitioner’s

appeal and simultaneously issued an opinion and summary order

affirming this court’s judgments on February 15, 2017.   See


                                 26
United States v. Barret, 848 F.3d 524 (2d Cir. 2017) (opinion

affirming this court’s decision to admit Forrest’s testimony);

United States v. Barret, 677 F. App'x 21 (2d Cir. 2017) (summary

order affirming this court’s prior judgments regarding the

remainder of Petitioner’s arguments).   Furthermore, Petitioner

has failed to identify any intervening change in law or new law

that would have exonerated him had it been in force before the

conviction was affirmed on direct appeal.      See Chin, 622 F.2d at

1092.

           Accordingly, with no intervening factors that may

entitle Petitioner to revisit his claims regarding this court’s

rulings, Petitioner’s arguments are procedurally barred and the

court declines to review Petitioner’s claims related to his

denial of fair trial.   See, e.g., Graff v. United States, 269 F.

Supp. 2d 76, 79 (E.D.N.Y. 2003) (declining to review claims in

section 2255 petition that were already addressed by the Second

Circuit); Greenidge v. United States, No. 01-cv-4143 (ILG), 2002

WL 720677, at *2 (E.D.N.Y. Mar. 27, 2002) (same).

II.   Petitioner Was Not Denied A Fair Trial

           Even if the court were to address the merits of

Petitioner’s arguments challenging this court’s prior

evidentiary rulings, the court would conclude that Petitioner

was not denied a fair trial for the reasons set forth below.




                                27
     A. The Text Messages from Alleged Co-Conspirator “Wrinkles”

            Petitioner argues that this court’s decision to admit

text messages sent from “Wrinkles” were highly prejudicial and

inflammatory, and that this court’s instruction that the jury

should only consider the text messages against Barret failed to

mitigate any prejudicial “spillover effect” to Petitioner.

(Pet. Mot. at 15.)    In response, the government argues that

Petitioner failed to establish prejudice from the introduction

of this evidence, particularly because this court explicitly

instructed the jury to consider the text messages only as to

Barret no other defendant.    (Gov. Opp. at 30-31.)

            The court finds that the contested text messages from

“Wrinkles” were appropriately admitted as originally ruled on

January 11, 2012 and affirmed by the Second Circuit on February

15, 2017.    (See ECF No. 561, Trial Transcript at 427-37); see

also Barret, 677 F. App’x at 24 (wherein the Second Circuit

found that this court’s admission of the “text messages

threatening a person who Barret believed was a witness against

him” was appropriate because the “evidence admitted against

Barret was indicative of Barret’s relationships with co-

conspirators”).

            Specifically, the court concludes that its original

ruling that the text messages satisfied each of the three prongs

required to admit a co-conspirator’s statement under Federal


                                 28
Rule of Evidence 801(d)(2)(E) as explained in Bourjaily v.

United States, 483 U.S. 171, 175 (1987) and United States v.

Alameh, 341 F.3d 167, 177 (2d Cir. 2003) was correct.    (ECF No.

561, Trial Transcript at 429-35.)    In so ruling, this court

found that (1) a conspiracy existed at the time of the

statement, (2) the statements were made in furtherance of the

conspiracy because they were motivated by a desire to protect or

enhance the conspiracy, and (3) there was evidence that both the

declarant (Wrinkles) and the defendant against whom the

statements were offered (Barret) were members of the conspiracy.

(Id. at 429-31.)   Furthermore, this court found that a limiting

instruction would resolve any prejudicial concerns as juries are

presumed to follow the instructions of the court.    (Id. at 34-

35); see United States v. Baker, 899 F.3d 123, 134 (2d Cir.

2018) (“[J]urors remain true to their oath and conscientiously

observe the instructions and admonitions of the court.”

(internal quotation marks omitted)).    For these reasons, the

court concludes that the evidence was properly admitted at trial

and did not result in undue prejudice to the Petitioner.

     B. Petitioner’s Severance Motion

          Petitioner argues that this court abused its

discretion in denying Petitioner’s severance motion because a

joint trial resulted in evidence against Barret being admitted

that unfairly prejudiced Petitioner.    (Pet. Mot. at 19.)   The


                                29
government counters that this claim is meritless as the vast

majority of the admitted evidence was relevant to all defendants

and would have been admissible even if Petitioner had received a

separate trial, and because the remaining evidence was subjected

to appropriate limiting instructions.   (Gov. Opp. at 19.)

          Even if the court were to examine the merits of

Petitioner’s severance motion, he has not made the requisite

showing of prejudice and abuse of discretion.    See United States

v. Yousef, 327 F.3d 56, 150 (2d Cir. 2003) (“[A] district court

order denying a Rule 14 motion is considered virtually

unreviewable and will be overturned only if a defendant can show

prejudice so severe that his conviction constituted a

miscarriage of justice and that the denial of his motion

constituted an abuse of discretion.” (citation and quotation

marks omitted)); United States v. Feyrer, 333 F.3d 110, 114 (2d

Cir. 2003) (“[S]everance does not raise a question of law for

our review; rather, its application is tested under the abuse of

discretion standard.”); see, e.g., Reiter v. United States, 371

F. Supp. 2d 417, 459 (S.D.N.Y. 2005) (reviewing 2255 habeas

petition challenging ruling on severance motion for abuse of

discretion).

          This court finds that severance was not warranted in

this case for the reasons stated in this court’s prior decisions

dated November 16, 2011 and December 21, 2011.   These decisions


                               30
were reviewed and subsequently affirmed by the Second Circuit on

direct appeal.     See United States v. Barret, No. 10-cr-809 (S-3)

(KAM), 2011 WL 6704862 (E.D.N.Y. Dec. 21, 2011), aff'd, 677 F.

App’x 21 (2d Cir. 2017); see also United States v. Barret, 824

F. Supp. 2d 419 (E.D.N.Y. 2011). 5

            In the November 16, 2011 decision, this court noted

that joint trials are generally allowed under Rule 8(b) of the

Federal Rules of Criminal Procedure (“Rule 8(b)”) as they

“promote efficiency and prevent the injustice of inconsistent

verdicts.”    Barret, 824 F. Supp. 2d at 432 (quoting Zafiro

v. United States, 506 U.S. 534, 537 (1993)).           Moreover, joint

trials “limit inconveniences to witnesses, avoid delays in

bringing defendants to trial and permit the entire story to be

presented to a single jury.”        United States v. Rucker, 32 F.

Supp. 2d 545, 547 (E.D.N.Y. 1999).         Nonetheless, a court “should

sever defendants who are properly joined under Rule 8(b) when

the prejudice against a defendant is so great that ‘there is a

serious risk that a joint trial would compromise a specific

trial right of one of the defendants, or prevent the jury from


5 The court’s November 16, 2011 decision first denied Petitioner’s initial

severance motion as filed on September 20, 2011. See United States v.
Barret, 824 F. Supp. 2d 419 (E.D.N.Y. 2011). After Petitioner renewed his
severance application on November 29, 2011, this court again denied
Petitioner’s motion for severance in its December 21, 2011 decision, citing
to its reasoning in its earlier November 16, 2011 decision. See United
States v. Barret, No. 10-cr-809 (S-3) (KAM), 2011 WL 6704862 (E.D.N.Y. Dec.
21, 2011), aff'd, 677 F. App'x 21 (2d Cir. 2017). The Second Circuit
affirmed this court’s December 21, 2011 decision in a summary order. See
Barret, 677 F. App'x 21.


                                     31
making a reliable judgment about guilt or innocence.’”    Barret,

824 F. Supp. 2d at 432 (quoting United States v. Rittweger, 524

F.3d 171, 179 (2d Cir. 2008)).

          Ultimately, “the determination of whether such

prejudice exists is highly fact-specific and must be evaluated

on a case-by-case basis.   Moreover, the decision of whether to

sever a trial is committed to the sound discretion of the

district court.”   Id. at 433 (internal citations omitted).   The

defendant, notably, “bears an ‘extremely difficult burden’ of

proving that the prejudice would be so great as to deprive him

of his right to a fair trial.”    Id. (internal citation omitted).

          Applying the foregoing standard, this court found that

Petitioner had failed to meet his heavy burden of proving that

severance was warranted.   Id.   Specifically, this court ruled

that: (1) the evidence not directly related to Petitioner would

not cause so much “spillover prejudice” as to warrant severance,

(2) severance was not required simply because one form of

evidence may not directly implicate Petitioner, (3) the co-

defendants’ defenses were not at odds with one another, (4) the

trial was not so complex or large as to warrant severance, and

(5) the court’s curative instructions could adequately address

any legitimate prejudice concerns.    Id. at 433-436.

          With respect to Petitioner’s renewed severance motion

based on the claim that he would face “spillover prejudice” from


                                 32
violent evidence unrelated to him, the court noted in its

December 21, 2011 decision that its in limine rulings, which

“preclud[ed] the introduction of prejudicial evidence concerning

certain murders that predate the dates alleged in the

Superseding Indictment and the death of an innocent bystander,”

significantly reduced the risk of “spillover prejudice” against

Petitioner in a joint trial.   Barret, 2011 WL 6704862, at *26.

          Having reviewed the rationale in these prior decisions

and Petitioner’s instant petition, this court concludes that it

did not commit an abuse of discretion by denying Petitioner’s

severance motion.   Accordingly, Petitioner was not denied a fair

trial based on this court’s rulings regarding the severance

motion.

     C. Testimony by Cooperating Witness Forrest

          Petitioner argues that this court erred in permitting

Forrest to testify after switching from a co-defendant to one of

the government’s cooperating witnesses because this decision

violated his right to counsel and unfairly prejudiced him.

(Pet. Mot. at 26-29.)   In reply, the government argues that the

court was correct in permitting Forrest to testify because the

court took proper steps to avoid unfair prejudice.   (Gov. Opp.

at 22-27.)

          This court agrees with the Second Circuit’s holding

that this court did not err in admitting Forrest’s testimony.


                                33
See Barret, 848 F.3d at 527.    In its opinion, the Second Circuit

held that a “co-defendant who turns government witness during

trial may be permitted to testify at that trial, provided that

the district court takes steps to avoid unfair prejudice.”    Id.

at 533.   The Second Circuit then found that this court

“adequately mitigated” the risk of unfair prejudice through its

cautionary instructions to the jury, which helped ensure that

the jurors “(1) did not draw negative inferences against the

remaining defendants; (2) did not use Forrest’s guilty plea as

any evidence of the guilt of the remaining co-defendants; and

(3) gave Forrest’s testimony the weight they felt it deserved.”

Id. at 534.   For the reasons explained by the Second Circuit,

the court similarly concludes that it did not err in permitting

Forrest’s testimony at trial.

     D. Other Rulings on Evidentiary Matters

          Finally, Petitioner also alleges that he was denied a

fair trial in violation of his Sixth Amendment right because

this court: permitted the jury to consider whether Petitioner’s

use of a false name was evidence of consciousness of guilt;

prevented cross-examination of a cooperating witness Neunie,

about his youthful offender adjudication, and; and allowed

testimony by a cooperating witness Williams, that he had told

co-defendant Barret to provide marijuana to the Petitioner after

Petitioner left prison.   (Pet. Mot. at 29-40.)


                                 34
          The Second Circuit reviewed these issues on direct

appeal and dismissed them as meritless.   See Barret, 677 F.

App'x at 24 (wherein the court concludes, “We have considered

the remainder of Appellants’ arguments and find them to be

without merit.”).   For the reasons set forth below, the court

also finds that Petitioner’s evidentiary challenges are

meritless.

          1. Whether Petitioner’s Use of a False Name Was
             Evidence of Consciousness of Guilt

          Petitioner argues that this court erred in permitting

testimony that the Petitioner was allegedly using a false name

and in instructing the jury that they could consider

Petitioner’s use of a false name as consciousness of guilt.

(Pet. Mot. at 30-32).   As evidence of potential prejudice,

Petitioner argues that there was no evidence at trial to

indicate that Petitioner had adopted his present name for the

purpose of concealing his identity.   (Id. at 30.)   The

government, however, contends that this court did not err in

admitting this evidence because the court had taken sufficient

safeguards against any possible misunderstanding through its

jury instruction.   (Gov. Opp. at 27.)   Upon review, this court

finds that it did not err in permitting the jury to consider use

of a false name as evidence of consciousness of guilt.




                                35
           The Second Circuit has accepted that “[i]t is today

universally conceded that the fact of an accused's flight,

escape from custody, resistance to arrest, concealment,

assumption of a false name, and related conduct, are admissible

as evidence of consciousness of guilt, and thus of guilt

itself.”   United States v. Steele, 390 F. App’x 6, 12 (2d Cir.

2010) (summary order) (quoting United States v. Myers, 550 F.2d

1036, 1049 (5th Cir. 1977) (internal quotation marks omitted))

(emphasis added).   In addition, “[a] consciousness-of-guilt

instruction based upon the use of false names is permissible if

there is record evidence ‘on the basis of which the jury could

make such a finding.’”   United States v. Davis, 159 F.3d 1348

(2d Cir. 1998) (quoting United States v. Stevens, 83 F.3d 60, 67

(2d Cir. 1996) (per curiam).    Accordingly, it was proper for

this court to admit testimony that discussed any false names or

alternative identities Petitioner and co-defendants used over

the course of the conspiracy.    Moreover, there was sufficient

evidence that Petitioner and co-defendants may have used false

names to warrant a consciousness-of-guilt jury instruction.

           Furthermore, even if -- as Petitioner suggests -- he

used a false name for a purpose other than concealing his

identity, this court did not err in instructing the jury that

the use of false names could imply consciousness of guilt.

Rather, it is sufficient that the jury had the evidence and


                                 36
agency to determine whether Petitioner used a false name in

order to conceal his identity, and whether they could infer that

this meant Petitioner believed he was guilty.       See United States

v. Davis, 159 F.3d 1348, 1998 WL 514156 at *4 (2d Cir. 1998)

(explaining that “[t]he district court was not required to

instruct the jury that there may be legitimate reasons for

using false names; the jury heard evidence suggesting an

innocent explanation for the use of the false names, evidence

that the jury did not credit”).      Accordingly, this claim is

denied.

            2. Precluding Cross-Examination of Witness Neunie’s
               Youthful Offender Status

            Petitioner argues that this court abused its

discretion in preventing cross-examination of Neunie’s youth

offender status because the underlying facts to his youthful

offender adjudication were relevant to his truthfulness.       (Pet.

Mot. at 40-42.)    In its reply, the government argues that this

court was correct to preclude this cross-examination as Neunie’s

youthful offender adjudication was not probative of truthfulness

and was prohibited by Rule 608(b) of the Federal Rules of

Evidence.    (Gov. Opp. at 28-29.)     The court finds that this

claim is meritless.

            Rule 609(b) of the Federal Rules of Evidence limits

the use of evidence of a criminal conviction to attack a



                                  37
witness’s character for truthfulness “if more than 10 years have

passed since the witness’s conviction or release from

confinement for it, whichever is later.”   Fed. R. Evid. 609(b).

Under this rule, evidence of a conviction over 10 years old is

admissible only if “(1) its probative value, supported by

specific facts and circumstances, substantially outweighs its

prejudicial effect; and (2) the proponent gives an adverse party

reasonable written notice of the intent to use it so that the

party has a fair opportunity to contest its use.”   Id.

Importantly, under Rule 609(b), “convictions over 10 years old

[should] be admitted very rarely and only in exceptional

circumstances,” as “convictions over ten years old generally do

not have much probative value.”    United States v. Brown, 606 F.

Supp. 2d 306, 313 (E.D.N.Y. 2009) (citing Fed. R. Evid. 609(b)

advisory committee’s note).

          In this case, the contested evidence was clearly older

than 10 years: the witness, Neunie, was convicted in 1996 and

was sentenced to a five-year period of probation.   (See January

23, 2021 Trial Transcript at 1725-28.)   At the time of trial in

2012, 16 years had passed since Neunie’s conviction and 11 years

had passed since he completed his probation.   Furthermore, as

discussed at the trial, even if the court added the five years

probation onto Neunie’s date of conviction, the relevant date

for purposes of Rule 609(b) would fall on 2001 -- eleven years


                                  38
before the date of the trial and outside the ten year period

established by Rule 609(b).   (See id. at 1735-36.)     For the

reasons previously explained at trial, the court concludes that

Petitioner failed to show that permitting cross-examination of

Neunie’s stale youthful offender adjudication would be probative

of truthfulness, and cross-examination on this subject was

properly precluded.   (See id. at 1725-37.)     Indeed, courts have

found that the minimal probative value of a prior conviction for

gun possession is far outweighed by its potential for unfair

prejudice. See Brown, 606 F. Supp. 2d at 315; United States v.

Agostini, 280 F. Supp. 2d 260, 262 (S.D.N.Y. 2003) (“knowledge

of the Conviction could potentially prejudice the jurors against

[the witness], causing them to evaluate his worth as a witness

based on his status as a convicted felon regardless of the

actual relevance of the Conviction.”).      Accordingly, the court

did not err in precluding cross-examination of Neunie’s stale

youthful offender adjudication.

          3. Admitting Testimony by Cooperating Witness Williams

          Petitioner argues that this court erred in permitting

testimony from Williams, a cooperating witness that testified to

telling Barret to provide Petitioner with marijuana after

Petitioner allegedly left prison.      (Pet. Mot. at 35-37.)

Petitioner argues that -- despite the court’s mitigating efforts

-- Williams’s testimony was unconstitutionally prejudicial for


                                  39
the jury to have heard the challenged testimony.    (Id.)   The

government counters that permitting this testimony was not

unduly prejudicial because Petitioner himself had testified that

he had, in fact, previously been in jail.    (Gov. Opp. at 29-30.)

The court finds that Petitioner’s claim is without merit.

            The Second Circuit has held that the prejudicial

nature of witness testimony can be redressed through striking

the problematic testimony and issuing limiting instructions for

the jury.    See United States v. Delance, 694 F. App'x 829, 835–

36 (2d Cir. 2017) (finding that the district court addressed

concerns about the prejudicial nature of contested witness

testimony by striking the testimony and that the district

court's use of a limiting instruction should have mitigated the

concern about any unduly prejudicial effect of the witness’s

testimony); see also United States v. Elfgeeh, 515 F.3d 100, 127

(2d Cir. 2008); United States v. Anzalone, 626 F.2d 239, 245-46

(2d Cir. 1980) (affirming the denial of defendant’s mistrial

motion).    Notably, the Second Circuit also recognizes a “strong

presumption” that juries follow a district court’s limiting

instructions.    Delance, 694 F. App’x at 835. (quoting United

States v. Snype, 441 F.3d 119, 129 (2d Cir. 2006)).

            During trial, this court struck Williams’s contested

testimony from the record and instructed the jury to “disregard

[the testimony] and put it out of your minds.”    (See ECF No.


                                 40
493, Trial Transcript at 1445.)    The court also noted, “I

specifically instruct you that the witness’s understanding

regarding his last answer is not accurate.”       (Id.)

          Although Petitioner may claim that the court erred by

allowing the jury to hear the allegedly prejudicial testimony at

all, the court finds this argument to be meritless.       By striking

the contested statements from the record and issuing limiting

instructions that the jury is presumed to follow, this court

appropriately mitigated any unduly prejudicial effect Williams’s

testimony may have had on Petitioner at trial.       Accordingly, the

court dismisses this claim.   For the foregoing reasons,

Petitioner’s challenges to this court’s ruling at his trial are

respectfully denied.

III. Petitioner Received Effective Assistance of Counsel

          Finally, Petitioner alleges that his Sixth Amendment

right to counsel was violated because his trial counsel, Joseph

Gentile, Esq., was ineffective allegedly failing to: (1) request

a lesser including offense instruction for charges against

Petitioner and (2) object to the Petitioner’s offense level

computation and guideline range.       (Pet. Mot. at 40-44.)   “[A]

petitioner may bring an ineffective assistance of counsel claim

[in a petition pursuant to Section 2255] whether or not the

petitioner could have raised the claim on direct appeal.”        Mui




                                  41
v. United States, 614 F.3d 50, 54 (2d Cir. 2010) (citing Massaro

v. United States, 538 U.S. 500, 509 (2003)).

          For the reasons set forth below, this court finds that

Petitioner has failed to meet the burden of proving ineffective

assistance of counsel and that a hearing is not warranted to

adjudicate this claim.

     A. Legal Standard

          The Sixth Amendment protects the right of a criminal

defendant “to have the Assistance of Counsel for his defense.”

U.S. Const. amend. VI.   The Constitution thus requires that a

defendant receive “effective assistance of counsel.”     McMann v.

Richardson, 397 U.S. 759, 771 (1970).   In considering

ineffective assistance of counsel claims, the Second Circuit has

held that a defendant “need establish only that he has a

‘plausible’ claim of ineffective assistance of counsel, not that

‘he will necessarily succeed on the claim.’”   Puglisi v. United

States, 586 F.3d 209, 213 (2d Cir. 2009) (quoting Armienti v.

United States, 234 F.3d 820, 823 (2d Cir. 2000)).

          In Strickland v. Washington, 466 U.S. 668 (1984), the

Supreme Court articulated a two-prong test to determine whether

an attorney has provided ineffective assistance of counsel.    “A

[petitioner] claiming ineffective assistance must (1)

demonstrate that his counsel’s performance ‘fell below an

objective standard of reasonableness’ in light of ‘prevailing


                                42
professional norms,’ and (2) ‘affirmatively prove prejudice’

arising from counsel's allegedly deficient representation.”

Grant v. Woods, 313 F. App'x 376, 377 (2d Cir. 2009) (summary

order) (citing Strickland, 466 U.S. at 688, 693) (citations

omitted).   The Strickland standard is both “highly demanding,”

and “rigorous.”   Kimmelman v. Morrison, 477 U.S. 365, 382

(1986); Lindstadt v. Keane, 239 F.3d 191, 199 (2d Cir. 2001).

            The petitioner bears the burden of proving that both

Strickland prongs are met.    Byrd v. Evans, 420 F. App’x 28, 30

(2d Cir. 2011) (summary order) (citing Kimmelman, 477 U.S. at

381).   In considering the performance prong, a court must

“indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689.    Petitioner is tasked with

overcoming “the presumption that, under the circumstances, the

challenged action ‘might be considered sound trial strategy.’”

Id. (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

            Under the prejudice prong, courts consider “whether

counsel’s conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having

produced a just result.”    Id. at 686.   To establish prejudice, a

petitioner must demonstrate that “there is a reasonable

probability that, absent the errors, the factfinder would have

had a reasonable doubt respecting guilt.”    Henry v. Poole, 409


                                 43
F.3d 48, 63–64 (2d Cir. 2005) (quoting Strickland, 466 U.S. at

695).    “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”    Strickland, 466 U.S. at

694.    Where, as here, a petitioner challenges his sentence, “the

petitioner must show that but for counsel’s ineffectiveness,

there is a reasonable probability that the sentence imposed

would have been different.”    Martin, 834 F. Supp. 2d at 126

(citing United States v. Workman, 110 F.3d 915, 920 (2d Cir.

1997)).

            When faced with an ineffective assistance of counsel

claim, the court must treat the allegation seriously and

determine whether a hearing is warranted.    Under Section 2255,

“[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief,

the court shall cause notice thereof to be served upon the

United States Attorney, grant a prompt hearing thereon,

determine the issues and make findings of fact and conclusions

of law with respect thereto.”    Chang v. United States, 250 F.3d

79, 84 (2d Cir. 2001) (citing 28 U.S.C. § 2255).    A court need

not hold a full evidentiary hearing if the defendant’s assertion

is unsupported by the trial record or if the court can solicit

written submissions sufficient to supplement the record.    Id. at

86; Burkhardt v. Bradt, No. 12-cv-1919 (ADS), 2016 WL 7017363,

at *10 (E.D.N.Y. Dec. 1, 2016) (“Section 2255 does not require


                                 44
‘a full-blown testimonial hearing’ when the district court can

solicit written submissions sufficient to adequately supplement

the record.”)     Where there is sufficient evidence, the court is

not required to engage in “the delay, the needless expenditure

of judicial resources,” and the other burdens of a fruitless

hearing.    Chang, 250 F.3d at 86; Lang v. United States, No. 02–

cv–1444, 2009 WL 4788430, at *2 (S.D.N.Y. Dec. 9, 2009).

       B. Lesser-Included Offense Jury Instruction

            Petitioner argues that his trial counsel was

ineffective for failing to request a lesser including offense

instruction for charges against Petitioner. 6          (Pet. Mot. at 40-

43.)    In response, the government argues that this claim fails

not only because Gentile did request a jury instruction on

lesser-included offenses, but also because Petitioner did not

suffer any prejudice.      (Gov. Opp. at 33-35.)       Having carefully

reviewed the trial record, the court agrees with the government

and concludes that Petitioner’s claim is meritless.

            As a threshold matter, the court denies Petitioner’s

claim because Gentile did, in fact, advocate on behalf of the

Petitioner for the court to include a lesser included count into

its jury instructions.      (See January 27, 2021 Trial Transcript


6 In his Section 2255 Petition, Petitioner writes that he received ineffective

assistance of counsel in regards to Count One and Five. (See Pet. Mot.)
Because the Petitioner was not charged in Count One and was convicted of
Count Two and Count Five, the court construes Petitioner’s arguments to be
with regards to Count Two and Count Five.


                                      45
at 78-81.)    During the January 27, 2012 charging conference for

this case, Gentile argued that this court should provide the

jury with instructions regarding whether a lesser amount of

marijuana -- namely, 100 kilograms of marijuana rather than

1,000 kilograms of marijuana -- was involved in this case.

(Id.)    The purpose of Gentile’s request was to enable the jury

to potentially determine a lesser offense that would benefit

Petitioner.    (Id. at 84.)   Indeed, the court instructed the jury

to “separately consider whether the government has proven beyond

a reasonable doubt that the conspiracy involved 1000 kilograms

or less.”    (ECF No. 605-1, Trial Transcript at 2894 (emphasis

added).)    Moreover, Gentile also indicated that the verdict

sheet would be another way for the jury to determine how much

marijuana Petitioner was involved with in his offenses.

(January 27, 2021 Trial Transcript at 85.)    In turn, this court

directed the jury to use the verdict sheet to indicate whether

the government had “proven beyond a reasonable doubt the type of

drug and the quantity involved in this offense.”    (ECF No. 605-

1, Trial Transcript at 2916.)

            Based on the trial record summarized above, it appears

that Gentile addressed Petitioner’s present contentions at

trial.    Accordingly, Petitioner has not met his burden of

proving that his counsel’s performance “fell below an objective

standard of reasonableness” per the first prong of Strickland’s


                                  46
ineffective assistance of counsel test.      Strickland, 466 U.S. at

688.    Furthermore, because this court did provide the jury with

the opportunity to find a lesser amount of marijuana involved in

Petitioner’s charges (and therefore a lesser offense),

Petitioner has also failed to “affirmatively prove prejudice”

arising from his counsel’s allegedly ineffective assistance.

Id. at 693.    Accordingly, the court finds that Petitioner’s

ineffective assistance of counsel claim with respect to the jury

instruction is meritless.

       C. Offense Level Computation

            Petitioner also argues that Gentile was ineffective

for failing to object to the Petitioner’s offense level

computation and guideline range.      (Pet. Mot. at 43-44.)   The

government, however, responds that this claim is baseless

because Gentile did object to guidelines calculations and the

base offense level during the sentencing process.      (Gov. Opp. at

35-36.)    Having carefully reviewed the trial record, the court

concludes that Petitioner’s ineffective assistance of counsel

claim with respect to the guidelines calculation is similarly

meritless.

            Contrary to Petitioner’s assertions, Gentile objected

to Petitioner’s offense level computation and guideline range

while advocating for Petitioner’s interests.      Specifically,

Gentile made several objections to the Petitioner’s PSR: (1) the


                                 47
description of Petitioner’s role as an enforcer in the Barret

drug organization, (2) the calculation of Petitioner’s base

offense level and criminal history level, under the sentencing

guidelines, (3) the application of a firearms enhancement, and

(4) the application of the obstruction of justice enhancement.

(See Sent. Tr. at 30; see also ECF No. 625, Objection to PSR by

Leon Scarlett.)   Furthermore, Gentile sought a number of

downward departures for Petitioner under the guidelines and

advocated for a mandatory minimum sentence of 120 months—far

below the 262-month to 327-month guideline range based on

Petitioner’s offense level and criminal history category.   (See

generally Sent. Tr.)

          Although this court rejected Gentile’s objections and

declined to apply Gentile’s requests for downward departures to

120 months, this does not negate Gentile’s effectiveness as

Petitioner’s counsel.   Because Gentile objected to Petitioner’s

offense level computation and guideline range prior to

Petitioner’s sentencing hearing, Petitioner’s claim is without

merit and fails both prongs of the Strickland test.

          Even assuming that Petitioner could establish that his

counsel’s performance was deficient for failing to object to the

sentencing enhancements, Petitioner could not satisfy the

prejudice prong of the Strickland analysis because he cannot

show that, without the application of the sentencing adjustments


                                48
and enhancements, the result of the proceeding would have been

different.   See Porter v. United States, No. 09-cv-1146 (CPS),

2009 WL 2601297, at *5 (E.D.N.Y. Aug. 20, 2009) (“[A]n

attorney’s failure to object to a guidelines miscalculation is

not in itself necessarily sufficient to demonstrate ineffective

assistance of counsel, even where the calculation error is

blatant. There must be a showing that the ultimate sentence

would have in fact been greater.”).   Even with his base offense

level and Guidelines recommendation, Petitioner’s sentence of

150 months for Count Two and five years for Count Five was

ultimately below the advisory guideline range.   (Id. at 77.)

Thus, Petitioner cannot show that, even if the base offense

level had been adjusted in the manner he seeks, the result of

the sentencing would have been different.   Accordingly,

petitioner cannot show that he was prejudiced by his counsel's

performance.   See Cekaj v. United States, Nos. 14-cv-03004

(GBD), 12-cr-00600 (GBD), 2016 WL 354195, at *7 (S.D.N.Y. Jan.

25, 2016) (finding no prejudice when “[n]one of the alleged

errors would have resulted in a different sentence imposed by

the Court”).

     D. A Hearing Is Not Warranted for This Claim

          Because the trial record and written submissions of

the case conclusively show that the Petitioner’s ineffective

assistance of counsel claims are meritless, the court concludes


                                49
that a hearing is not warranted for this claim.   See Chang, 250

F.3d at 84 (citing 28 U.S.C. § 2255).

                            CONCLUSION

          For the foregoing reasons, petitioner’s petition for

habeas corpus relief pursuant to 28 U.S.C. § 2255 is DENIED and

DISMISSED.   The Clerk of the Court is respectfully requested to

enter judgment in favor of respondent and close Scarlett v.

United States, No. 18-cv-2802 (E.D.N.Y. 2018) (KAM).   Mr. Tomao

is respectfully directed to mail a copy of this Order to Mr.

Scarlett and note service on the docket.

          SO ORDERED.




                                         /s/
                               Hon. Kiyo A. Matsumoto
                               United States District Judge
                               Eastern District of New York


Dated:    Brooklyn, New York
          July 6, 2021




                                50
